Title: To James Madison from Peder Pedersen, 3 December 1804 (Abstract)
From: Pedersen, Peder
To: Madison, James


3 December 1804, Philadelphia. “By the Ship Hardware Capt. Wataik [Matlock] who arrived at the 30th ulto. at New York is come a Four wheels Couch and couch Harness marked and numbered as in the margin ordred by me and shipped for my account, permit me therefore on this occasion to request of you Sir, the favor to procure a permit for the landing of said Couch and Harness at New York, that I may be enabled to get it sent round to this port while the river still is open.”
